Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered. 
In the Instant Amendment, Claim(s) 45 has/have been amended; Claim(s) 50 was/were cancelled; Claim(s) 45 is/are independent claims. Claims 45-49 and 51-64 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive.
The Applicant is arguing in the remarks (pages 6-8) that In the Office Action, the Examiner alleges that "C1" above in Fig. 4 of Hwang corresponds to the claimed first chamfer portion with a round shape that matches a round shape of a corner of a camera module. However, the Applicant asserts that Hwang fails to disclose that the portion "C1" above in Fig. 4 of Hwang constitutes a chamfer portion of the camera module. Additionally, even if the portion "C1" above in Fig. 4 of Hwang is regarded as a chamfer portion, this chamfer portion is not for matching the round shape of the camera module which is suitable for being installed at the corner of the electronic device with a round shape. Therefore, the portion "C1" above in Fig. 4 of Hwang is different from the first chamber portion recited in independent claim 45.  As recited in independent claim 45, the molded body chamfer and the circuit board chamfer are correspondingly arranged to form a first chamfer portion with a round shape that matches a round shape of a corner of the camera module. Additionally, as recited in independent claim 45, the round shape of the corner of the camera module is suitable for being installed at a corner of an electronic device with a round shape. The above features of claim 45 are not believed to be disclosed or suggested by Hwang. As noted above, although the Examiner relies on the combination of Hwang and Wang and Hwang or Wong for disclosing or suggesting all the features of independent claim 45, the Examiner appears to rely specifically Hwang for disclosing or suggesting a molded body chamfer and a circuit board chamfer correspondingly arranged to form a first chamfer portion or a chamfer structure with a shape that matches a shape of a corner of the camera module. Thus, based on the deficiencies noted above in Hwang, no combination of Hwang and Wang or Hwang and Wong would result in, or otherwise render obvious, the features of claim 45. Additionally, no combination of Hwang and Wang or Hwang and Wong would result in, or otherwise render obvious, the features of claims 46-49 and 51-64 by virtue of their dependencies (directly or indirectly) from independent claim 45.
The Examiner respectfully disagrees with the Applicant. The Applicant did not clearly explained why and how Hwang fails to disclose that the portion "C1" above in Fig. 4 of Hwang constitutes a chamfer portion of the camera module, but simply stated “Hwang fails to disclose that the portion "C1" above in Fig. 4 of Hwang constitutes a chamfer portion of the camera module.” The Examiner respectfully submits that Hwang does show that the portion "C1" above in Fig. 4 of Hwang constitutes a chamfer portion of the camera module as clearly shown in the cited figure 4.
Moreover, the Examiner respectfully submits that Hwang also does disclose or teach the round shape of the corner of the camera module is suitable for being installed at a corner of an electronic device with a round shape (Figs. 3, 9-14; paras. 0052, 0096, 0111; the round shape of C1 is being installed facing a corresponding inner concave shape corner (C3) of an electronic fixing device [340-350]; please see below for a reproduced annotation version of figure 3 for showing the corresponding inner concave shape corner (C3) of an electronic fixing device [340-350]).
For the reasons above, the Examiner respectfully submits that the combination of Hwang and Wang and/or Hwang and Wong does/do teach the features as claimed in claim 45.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-49 and 51-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 20170134628 A1) in view of Wang et al (US 20170272635 A1) or Wong (US 20160197113 A1).

    PNG
    media_image1.png
    875
    920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    756
    667
    media_image2.png
    Greyscale

Regarding claim 45, Hwang teaches A photosensitive assembly (Figs. 4-8) for a camera module having a chamfer comprising:
a photosensitive element (Fig. 6; para. 0080);
a circuit board (640) including a circuit board chamfer (C1 of 640), the photosensitive element being electrically connected and attached to the circuit board (Fig. 6; para. 0080); and
a molded body (630) including a light window providing a light path for the photosensitive element and a molded body chamfer (C1 of 630), wherein the molded body chamfer and the circuit board chamfer are correspondingly arranged to form a first chamfer portion (C1) with a round shape that matches a round shape of a corner of the camera module and is different from a non-round shape of other corners of the camera module which does not match the round shape of the corner of the camera module (Figs. 4-8),
the round shape of the corner of the camera module is suitable for being installed at a corner of an electronic device with a round shape (Figs. 3, 9-14; paras. 0052, 0096, 0111; the round shape of C1 is being installed facing an inner concave shape corner (C3) of an electronic fixing device [340-350]), 
but fails to teach
the molded body is molded on the circuit board and encapsulates the photosensitive element.
However, in the same field of endeavor Wang teaches
the molded body (11D) is molded on the circuit board (122D) and encapsulates the photosensitive element (121D) (Figs. 21, 22; para. 0263).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Wang in Hwang to have the molded body is molded on the circuit board and encapsulates the photosensitive element for using a molding process to form an airtight housing base for protecting the image sensor and other components yielding a predicted result.

Regarding claim 46, the combination of Hwang and Wang teaches everything as claimed in claim 45. In addition, Hwang teaches wherein positions for arranging the circuit board chamfer and the molded body chamfer correspond to each other, and an outer edge of the circuit board chamfer is located at inside of an outer edge of the molded body chamfer, and the circuit board chamfer and the molded body chamfer form the first chamfer portion (Figs. 4-7; the molded chamfer at C1 of 430 has two protrusion portions at 441 and 445 next to the round portion at C1; these two protrusion portions of the chamfer C1 protruding further than the round edge at C1 of the circuit board).

Regarding claim 47, the combination of Hwang and Wang teaches everything as claimed in claim 45. In addition, Hwang teaches wherein positions for arranging the circuit board chamfer and the molded body chamfer and their shapes correspond to each other, and the circuit board chamfer and the molded body chamfer form the first chamfer portion (C1) (Figs. 4-7).
Moreover, Wang teaches 
outer edges of the circuit board chamfer and the molded body chamfer are flush with each other (Figs. 2, 3, 21, 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Wang in the combination of Hwang and Wang to have outer edges of the circuit board chamfer and the molded body chamfer are flush with each other for making the circuit board and the molded housing a same edge shapes for a simpler molding process yielding a predicted result.

Regarding claim 48, the combination of Hwang and Wang teaches everything as claimed in claim 45. In addition, Hwang teaches wherein positions for arranging the circuit board chamfer and the molded body chamfer correspond to each other, an outer edge of the circuit board chamfer is located at outside of an outer edge of the molded body chamfer, and the circuit board chamfer and the molded body chamfer form the first chamfer portion (Figs. 7, 8).

Regarding claim 49, the combination of Hwang and Wang teaches everything as claimed in claim 48, except for “wherein a distance between the outer edge of the circuit board chamfer and the outer edge of the molded body chamfer is 0.01-0.5 mm”.
It would have been an obvious matter of design choice to have “wherein a distance between the outer edge of the circuit board chamfer and the outer edge of the molded body chamfer is 0.01-0.5 mm”, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 51, the combination of Hwang and Wang teaches everything as claimed in claim 45. In addition, Hwang teaches further having two first chamfer portions (C1, C2), wherein the first chamfer portions are respectively arranged at two opposite corners of the camera module (Figs. 4-8).

Regarding claim 52, the combination of Hwang and Wang teaches everything as claimed in claim 45. In addition, Wang teaches further including a series of electronic components, wherein the electronic components are electrically connected to the circuit board, and the molded body encapsulates the electronic components on the circuit board (Figs. 21, 22; para. 0263); and
the circuit board and the molded body correspondingly have a circuit board edge portion and a molded body edge portion to form an edge portion, wherein an area formed by the edge portion and the first chamfer portion is defined by the outer edge of the photosensitive element and the edge of the circuit board (the area surround the image sensor 121D that encapsulates other components 123D), and the electronic components (123D) are electrically connected to and installed at the circuit board edge portion, and the molded body edge portion encapsulates the electronic component on the circuit board edge portion (Figs. 21, 22; para. 0263).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Wang in the combination of Hwang and Wang to have further including a series of electronic components, wherein the electronic components are electrically connected to the circuit board, and the molded body encapsulates the electronic components on the circuit board; and the circuit board and the molded body correspondingly have a circuit board edge portion and a molded body edge portion to form an edge portion, wherein an area formed by the edge portion and the first chamfer portion is defined by the outer edge of the photosensitive element and the edge of the circuit board, and the electronic components are electrically connected to and installed at the circuit board edge portion, and the molded body edge portion encapsulates the electronic component on the circuit board edge portion for forming an airtight housing base for protecting the image sensor and other components yielding a predicted result.

Regarding claim 53, the combination of Hwang and Wang teaches everything as claimed in claim 52. In addition, Hwang teaches wherein, a top outer edge of the circuit board edge portion is located at inside of a top outer edge (of protrusion portion at 441/445 label) of the molded body edge portion, and/or a side outer edge of the circuit board edge portion is located at inside of a side outer edge (of protrusion portion at 441/445 label) of the molded body edge portion (Figs. 4-6).

Regarding claim 54, the combination of Hwang and Wang teaches everything as claimed in claim 52. In addition, Hwang teaches wherein the edge portion has a top area, a side area, and a corner edge area, wherein adjacent ends of the top area and the side area are connected in a chamfered manner to form the first chamfer portion, and a width of the top area is narrower than widths of the side area and the corner edge area (Figs. 4-8), and Wang teaches the electronic components are installed at the side area and/or the corner edge area (Figs. 2, 3, 21, 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Wang in the combination of Hwang and Wang to have the electronic components are installed at the side area and/or the corner edge area for providing optimized location for protecting the electronic components yielding a predicted result.

Regarding claim 55, the combination of Hwang and Wang teaches everything as claimed in claim 52. In addition, Hwang teaches wherein the edge portion has a top area, a side area, and a corner edge area, and widths of the top area and the side area are narrower than a width of the corner edge area (Figs. 4-8), and Wang teaches the electronic components are installed at the corner edge area (Figs. 2, 3, 21, 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Wang in the combination of Hwang and Wang to have the electronic components are installed at the corner edge area for providing optimized location for protecting the electronic components yielding a predicted result.

Regarding claim 56, the combination of Hwang and Wang teaches everything as claimed in claim 45, except for “wherein a minimum equivalent radius value of the first chamfer portion is greater than zero and less than or equal to 50 mm”.
It would have been an obvious matter of design choice to have “wherein a minimum equivalent radius value of the first chamfer portion is greater than zero and less than or equal to 50 mm”, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 57, the combination of Hwang and Wang teaches everything as claimed in claim 45. In addition, Hwang teaches wherein an angle range θ value of the first chamfer portion is greater than or equal to 30o and less than or equal to 150o (Figs. 4-8).

Regarding claim 58, the combination of Hwang and Wang teaches everything as claimed in claim 45. In addition, Hwang teaches A camera module having a chamfer and suitable for an electronic device (340/1200) (Figs. 3, 9-14), comprising:
at least one chamfer portion suitable for being installed at a corner of the electronic device (Figs. 9-14);
an optical assembly (Fig 4; 410, 415, 420); and
a photosensitive assembly according to claim 45, wherein the first chamfer portion is used to form the chamfer portion, and the molded body (430/630) supports the optical assembly (410) to be corresponding to a photosensitive path of the photosensitive element (Figs. 4-6).

Regarding claim 59, the combination of Hwang and Wang teaches everything as claimed in claim 58. In addition, Hwang teaches wherein an optical lens (410/610/910b) has a second chamfer portion, and positions of the first chamfer portion and the second chamfer portion correspond to each other to form the chamfer portion (Figs. 4, 6).

Regarding claim 60, the combination of Hwang and Wang teaches everything as claimed in claim 59. In addition, Hwang teaches wherein one of two adjacent sides of the second chamfer portion is implemented as a straight side, so that the second chamfer portion is attached to a side wall of the corner of the electronic device (Fig. 9).

Regarding claim 61, the combination of Hwang and Wang teaches everything as claimed in claim 59. In addition, Hwang teaches wherein two adjacent sides of the second chamfer portion are implemented as straight sides, so that the second chamfer portion is attached to two side walls of the corner of the electronic device (Fig. 9).

Regarding claim 62, the combination of Hwang and Wang teaches everything as claimed in claim 59. In addition, Hwang teaches wherein the optical assembly further includes an installation surface (round chamfer of 420), and the installation surface is arranged on a bottom surface of the optical lens, and the installation surface is installed at top of the molded body (Figs. 3-6).

Regarding claim 63, the combination of Hwang and Wang teaches everything as claimed in claim 62. In addition, Hwang teaches wherein the installation surface includes an installation chamfer (round chamfer of 420), and the installation chamfer is formed on the installation surface and corresponds to the molded body chamfer (Figs. 3-6).

Regarding claim 64, the combination of Hwang and Wang teaches everything as claimed in claim 58. In addition, Hwang teaches An electronic device (340/1200) (Figs. 3, 9-14), characterized by comprising:
a device body (340); and
a camera module having a chamfer according to claim 58, wherein the camera module is installed at a corner of a frame of the device body (Figs. 3, 9-14).

Regarding claims 45-49 and 51-64, claims 45-49 and 51-64 are also rejected by a combination of Hwang and Wong for the same reasons as presented above by the combination of Hwang and Wang since Wong (Figs. 3-5; paras. 0020-0024) teaches same features as presented in Wang.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rammah et al (US 20160062213 A1): a round edge of camera module installed at a round corner of a mobile phone.
Luo et al (US 20160182772 A1): a camera module installed at a corner of a mobile phone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696